(Por la Corte, a propuesta
del Juez Asociado Sr. Snyder.)
Por cuanto, en el caso arriba expresado la Corte de Distrito de Mayagiiez expidió el 5 de febrero de 1942 un auto perentorio de *943mandamus ordenando a los demandados el pago de cierta cantidad de dinero;
Por cuanto, los demandados interpusieron recurso de apelación para ante este Tribunal con fecha 6 de febrero de 1942 y solicitaron la transcripción de evidencia el 9 del mismo mes y año, la cual fué -ordenada el día 17;
PoR cuanto, ha transcurrido el término legal para radicar dicha transcripción y no se ha solicitado prórroga alguna ni se ha con-signado en Corte suma alguna de dinero para honorarios del taquí-grafo, ni se ha hecho ninguna otra gestión por parte de los deman-dados para perfeccionar la apelación establecida, conforme aparece de la certificación expedida por el Secretario de la Corte de Distrito con fecha 15 de mayo de 1942;
Por cuanto, el demandante apelado solicitó se desestimase la ape-lación por los motivos anteriormente expuestos;
Por cuanto, los apelantes no han explicado su conducta, a lo -cual venían obligados. Vázquez v. Laugier, 59 D.P.R. 582, 583;
Por cuanto, señalada la vista de la moción de desestimación, com-pareció solamente el abogado del apelado, no haciendo lo mismo el de los apelantes;
Por tanto, vistos los autos de este caso, la certificación anterior-mente aludida, y la regla 59 de este Tribunal, se desestima el recurso por 110 haber sido tramitado con la diligencia debida.